Citation Nr: 0305844	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-45 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic spine, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from May 1960 to May 1964, and with the United 
States Air Force from April 1965 to April 1981.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO confirmed and continued a 20 percent 
disability rating for degenerative arthritis of the thoracic 
and lumbar spine with low back strain.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 1996.  A copy of the hearing transcript 
is in the claims file.

The Board remanded the case in March 2002 for further 
development and adjudicative action.  

Most recently, in a November 2002 rating decision, the RO 
established separate 10 percent ratings for the lumbar and 
thoracic spine disabilities.  Accordingly, the issues have 
been restated on the title page to reflect this change.

In a December 2002 supplemental statement of the case, the RO 
denied an evaluation greater than 10 percent for each 
disability. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1  Degenerative arthritis of the thoracic spine is manifested 
by subjective symptoms of pain, tenderness on palpation and 
limitation of motion, with no additional functional loss due 
to pain or other pathology. 

2.  Lumbosacral strain with degenerative arthritis is 
manifested by sacroiliac pain and overall decreases in 
lateral flexion, rotation, extension and flexion indicative 
of moderate limitation of lumbar motion, with no additional 
functional loss due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
degenerative arthritis of the thoracic spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291 (2002).

2.  The criteria for an increased evaluation of 20 percent 
for lumbosacral strain with degenerative arthritis are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records reflect that he was 
seen several times for complaints of back pain, including in 
May 1963 after hyperextending his back when he jumped from a 
helicopter and in July 1978 when he hurt his back after 
stepping in a hole.  A thoracic spine X-ray in September 1979 
showed degenerative arthritic change.  

In March 1980, when seen at physical therapy for low back 
pain, he reported having been told that he might have a disc 
that "slips".  The service retirement examination in August 
1980 showed no identifiable abnormalities of the spine.

At a VA examination in July 1981 there was a clinical 
diagnosis of back injury, no residuals, although an X-ray of 
the lumbar spine was noted to show mild degenerative lipping 
with normal vertebral body heights, interspaces and 
alignment.

In July 1981, the RO granted service connection for 
degenerative arthritis of the thoracic and lumbar spine with 
low back strain.  A 10 percent evaluation was assigned under 
Diagnostic Code 5003 on the basis of X-ray evidence of the 
involvement of two or more joints, effective from May 1981.  

VA outpatient records show treatment for back complaints in 
the 1980s, including in March 1988, when the veteran reported 
pain in the small of his back that radiated into the left 
buttock, and in August 1988 following an injury at work, when 
he backed into a desk while moving equipment.  His job 
occasionally involved moving heavy computer equipment.

Disc disease of the lumbar spine was first mentioned in a 
September 1988 VA outpatient treatment record in which a 
doctor noted that August 1988 X-rays showed degenerative disc 
disease at L3-4 and L4-5 that had not been seen on June 1981 
X-rays.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 1991.  He reported that his back had 
become more symptomatic about eight months earlier.  The 
diagnoses were chronic lumbosacral strain, degenerative 
osteoarthritis of the lumbar spine and thoracic spine, and 
recurrent arthralgias of the thoracic spine and lumbar spine.  
X-rays of the lumbar spine showed a progression in the amount 
of osteophyte formation throughout the lumbar spine but no 
significant changes from the August 1988 X-rays were found.  
X-rays of the thoracic spine showed degenerative changes 
involving the thoracic spine.  



After review of VA outpatient treatment records and the 
report of a VA examination in January 1991, in a March 1991 
rating decision, the RO assigned a 20 percent evaluation 
effective from October 1990.  

In September 1991 the veteran was in an accident in which he 
was ejected from a motor vehicle.  When he underwent a VA X-
ray examination in April 1992, his clinical history noted 
much low back pain since the September 1991 accident and 
thoracic osteoporosis and lumbar degenerative joint disease 
shown by previous X-rays.  The April 1992 X-rays showed 
slight narrowing of the L4-5 intervertebral disc space noted 
to be consistent with degenerative disc disease at that 
level.

The report of an orthopedic consultation in July 1992 
indicates that with regard to his low back, the veteran was 
doing quite well until September 1991 when he was involved in 
a motor vehicle accident where he was actually ejected from 
the car.  Since that time, he had increasing pain in the low 
back, particularly just to the left of the midline.  He had 
some paravertebral muscle spasm and an excellent range of 
motion.  The X-rays did not show marked degenerative changes.

The 20 percent evaluation was confirmed and continued in a 
February 1993 rating decision.  

In March 1995 the veteran requested a re-evaluation of his 
service connected back disability.  

Outpatient treatment records show that in January 1994 it was 
noted that the veteran had not been seen in over a year.  A 
review of X-rays noted spondylolysis of L5.  He reported a 
recent episode of pain that had subsided.  In March 1994 he 
still had low back pain.    


In May 1995 the veteran suffered an on-the-job injury 
described as twisting his back when he opened a van door and 
the wind blew it open farther.  When he sought VA outpatient 
treatment in May 1995 for extreme pain in the small of his 
back due to this injury, the incident was described as 
slipping and falling out of a vehicle.  

He also suffered an on-the-job injury in September 1995, when 
a chair in which he attempted to sit rolled out from under 
him and he landed on his buttocks.  

The impression of a magnetic resonance imaging (MRI) of the 
lumbar spine in October 1995 was of degenerative desiccation 
of the intervertebral discs more prominent at L3, L4, and L5 
levels.  Degenerative desiccation and disc space narrowing at 
the level of T11-T12 was also noted with minimal bulging of 
the disc without evidence of focal disc protrusion.  There 
was degenerative bulging of the L4-L5 and L5-S1 disc with no 
definite focal significant disc abnormalities.  No bony 
central spinal canal or neural foramina stenosis was seen.

In December 1995 the veteran stated that he felt that some 
injuries had worsened his back condition, making it 
impossible for him to work as he was generally in great pain.  
With his statement he submitted medical reports regarding on-
the-job injuries in May and September 1995.  With regard to 
his significant past medical history, it was noncontributory.  
He reported that prior to the accidents/injuries he was 
healthy and never had anything like this.  He was seen by Dr. 
ACB (initials) for both injuries.

A February 1996 report of a private neuropsychiatric pain 
consultation with Dr. ACB indicates that the veteran had 
suffered two on the job injuries to his neck, mid and low 
back in May 1995 and in September 1995.  His X-rays showed a 
significant degenerative disc disease in the cervical, 
thoracic and lumbar region.  Although he had received 
treatment, he had not been able to recover.  It was Dr. ACB's 
opinion that the veteran had a severe disease and was 
completely disabled.

In an April 1996 rating decision the RO confirmed and 
continued the 20 percent evaluation.  

After review of additional records received in April 1996 to 
include outpatient treatment records and the report of an EMG 
in January 1996, in a September 1996 rating decision, the RO 
confirmed and continued the 20 percent evaluation.  

The veteran disagreed with the April 1996 rating decision and 
submitted a duplicate copy of pages 2, 3, and 4 of Dr. ACB's 
February 1996 medical report.

The veteran testified at an October 1996 personal hearing at 
the RO as to the symptoms and manifestations he experienced 
from his back disability.  He testified that two 
neurosurgeons had told him that his pre-existing injury had 
been aggravated more due to the accident or that the accident 
was caused by the pre-existing injury that he had, that his 
back was not very strong.  He further testified that he was 
receiving workers compensation for an on-the-job injury that 
happened in September 1995.  He stated that his back had 
always been bad since discharge from the service, but since 
the on-the-job injury, his mobility had decreased and his 
ability to do things was limited.  He had not worked since 
the post-service injury and did not anticipate going back to 
work.  

At his October 1996 hearing the veteran submitted his 
substantive appeal, a copy of a favorable Social Security 
Administration (SSA) decision and medical records pertaining 
to his service-connected back disability.  In an October 1996 
decision, the SSA found the veteran had been disabled since 
the alleged disability onset date and was entitled to a 
period of disability commencing on September 21, 1995.  

The award was based on finding the veteran had "severe" 
lumbar and cervical degenerative disc and joint disease with 
lower extremity S1 radiculopathy.  This condition restricted 
the veteran to the performance of less than a full range of 
work activity at any exertional level on a sustained or 
regular basis.  



Employment information dated in November 1996 from the 
Insights El Paso Science Museum shows that the veteran had 
been injured on the job.  He last worked in September 1995 
and had not been fully released by his doctor.  He worked a 
forty hour week as a van driver and admissions clerk when 
necessary.  

Records received from the William Beaumont Army Medical 
Center (WBAMC) show that in May 1995 the veteran sought 
treatment after he had slipped and fallen out of a vehicle.  
The assessment was back sprain.  A May 1995 X-ray report of 
the lumbar spine and sacrum shows that there was no evidence 
of fracture or malalignment.  Minimal narrowing of the L5/S1 
space was present.  Anterior osteophytes were present from L3 
to L5.  The pedicles, spinous processes, and sacroiliac 
joints were intact.  There was no evidence of sacral 
fracture.  The impression was osteophytes with no evidence of 
acute injury.

The impression of an October 1995 MRI was a broad-based disc 
bulge at L4-L5 without neurocanal or neuroforamina stenosis 
and co-joined nerve root at the left L5-S1 level, which was a 
normal variant.

In January 1996 he was treated for myofascial back and 
trapezious pain which was assessed as resolving/improving 
when seen the following month.  

In May 1998, the veteran stated that his service-connected 
back disability had progressively gotten worse and should be 
rated higher than 20 percent.  He stated that he received 
treatment at the El Paso VA Clinic and at the WBAMC.  

The Chief of the Physical Medicine Service at WBAMC, Dr. DAI, 
wrote in March 1998 to the Texas Worker's Compensation 
Commission that the veteran had suffered a job injury in May 
1995 and in September 1995.  Initially he was diagnosed with 
a herniated disc at C3 and C4.  He was first seen by 
neurosurgery in December 1995, and subsequently referred to 
the Physical Medicine Clinic.  



At the initial evaluation in January 1996, he was noted to 
have pain typical of the myofascial pain syndrome (MFPS) in 
his bilateral trapezii.  Trigger point injections helped 
relieve his pain but not completely.  He was not capable of 
working and Dr. DAI agreed with Dr. ACB's assessment 
regarding work capability.  

The Chief of the Physical Medicine and Rehab at WBAMC wrote 
in September 1998 that he had followed the veteran in his 
clinic since July 1998.  Dr. DAI had previously seen the 
veteran.  According to the veteran, his pain began after 
sustaining an on the job injury in May 1995 and in September 
1995.  

Dr. TLB wrote regarding the findings of an MRI of the 
cervical spine and that, after consultation with a 
neurosurgeon, surgery was not indicated at that time.  His 
complaints were of constant pain in his neck and upper back.  
The veteran was not capable of working at that time.  

WBAMC treatment records received in April 1999 primarily show 
treatment for cervical spine and shoulder disorders.  A 
problem list included dorsal and lumbar degenerative 
arthritis.  A routine follow-up appointment mentioned lumbar 
disc disease.

Additional treatment records received in April 1999 include 
impairment ratings relating to an on-the-job injury in 
September 1995.

In January 2001, the veteran submitted a November 1995 
evaluation report by Dr. KZ for low back pain with a history 
of an on the job injury.  Dr. ACB had referred him.  It was 
noted that his main problems were at three levels of 
posterior cervical, dorsal spine as well as lumbosacral spine 
region.  He had pain radiating at three levels going down to 
the shoulder, thoracic region as well as lumbosacral spine 
area going down to both legs, mostly to the left side.  The 
clinical findings were reported.  

Dr. KZ diagnosed degenerative disc changes and herniated disc 
level lumbosacral spine area as well as cervical spine 
regions, more prominent at L4-5 on the left, lumbar region 
and also C5-6 in the cervical spine area.  He was to continue 
on symptomatic therapy.  Myelography was recommended for 
further evaluation.  

Records secured from SSA in April 2002 included a favorable 
decision and the medical records on which the decision was 
based.  Most of the medical records were duplicate records of 
evidence already considered.  

Outpatient treatment records were received from the VA Clinic 
in El Paso for the period from June 1981 through March 2002.  
The August 1988 X-ray report was included in these records 
and noted spondylosis L3-L4 and degenerative disc disease at 
L3-L4 and L4-L5.  The veteran complained of back pain after 
his 1991 car accident and 1995 work injuries.  

In June 2002 records were received from WBAMC.  In January 
2001 the veteran was seen for follow-up of back pain.  The 
assessment was MFPS, mid thoracic.  He needed a new 
consultation for physical therapy.  

He was seen in July 2001 at the WBAMC when he requested 
referral to a specialist.  It was noted that he was followed 
at the VA Clinic for chronic lower back pain.  The prior year 
he had been examined in the WBAMC Neurosurgery Department and 
was not a surgical candidate at that time.  He gave a history 
of being in chronic pain especially over the past few years.  

He was walking with compromised ambulation reflecting his 
lower back pain.  The impression was chronic lower back pain.  
He was there only to request referral to a network provider 
for Physical Medicine.  

The veteran was afforded a VA C&P examination in July 2002.  
The VA examiner indicated that the claims file and the 
records of his care at the El Paso VAHCC were reviewed.  

The VA examiner noted that the service medical records show 
that the veteran was seen in May 1963 for low back pain when 
jumping from a helicopter.  The impression was acute back 
strain.  In February 1966 he was treated with penicillin for 
gonococcal urethritis.  In the 1970s he frequently sought 
treatment for lower back pain.  X-rays of the lumbar spine in 
July 1978 were within normal limits.  X-rays of the thoracic 
spine in September 1979 showed diffuse arthritis.  These had 
been ordered to evaluate thoracic pain that developed when he 
bent forward to pick up a golf ball.  A November 1979 entry 
reflects that he had frequent episodes of low back pain on 
twisting motion.  The pain stayed in the lumbar region.  He 
retired from active military service in April 1981.  

Post service he worked as an electronic technician.  In 1995 
he sustained an injury while working at the El Paso Science 
Museum.  Neurologists and neurosurgeons examined him for this 
injury.  An MRI of the entire spine showed a herniated disc 
of the cervical spine at C3/4 and osteophytes at C5/6 and 
C6/7.  There was desiccation and narrowing of the discs at 
T11/12, L3, L4 and L5 with no definite focal significant disc 
abnormalities.  

At the July 2002 VA C&P examination the examiner observed 
that the veteran walked with a normal gait.  He stood with a 
stooped forward posture due to decreased lumbar lordosis and 
increased thoracic kyphosis.  Examination of the back showed 
no other deformities and no lesions.  The paravertebral 
muscles were of normal tone and without spasm.  There was 
apparent tenderness to palpation over both sacroiliac joints 
and the right thoracic paraspinal region.   

The active range of motion of the lumbar spine was from 8 
degrees extension to 53 degrees flexion with 10 degrees 
lateral bend to the left, 17 degrees lateral bend to the 
right and 10 degrees rotation to the left and to the right.  

Range of motion findings for the thoracic spine were from a 
fixed kyphosis of 26 degrees with further flexion to 36 
degrees and 8 degrees rotation to the left and to the right.

He walked well on his heels and on his toes.  Both patellar 
reflexes were 2+ and both Achilles reflexes were 1+.  
Circumference of both calves was 31.5 cm.

The diagnostic and clinical test findings were reported.

The pertinent diagnoses were Reiter's spondyloarthropathy, 
manifested by thoracic back pain, bilateral sacroiliac pain, 
moderate limitation of thoracic spine motion and 
characteristic radiographic changes of asymmetrical lateral 
ankylosis of thoracic vertebrae and ankylosis of the 
sacroiliac joints.  In addition, degenerative disc disease of 
the lumbar spine manifested by characteristic radiographic 
changes but without sciatic pain or neurological 
abnormalities.  

The VA examiner's opinion was as follows:

[The veteran] sustained an acute back strain 
in 1963.  His examination and radiograms of 
the lumbar spine were unremarkable except for 
findings typical of an acute back strain.  He 
apparently recovered from this injury but 
several years later frequently sought care for 
lower back pain.  It was not until 1979 that 
he sought care for an acute episode of 
thoracic back pain.  

Radiograms of the lumbar spine had been 
unremarkable but views of the thoracic spine 
showed changes of diffuse arthritis.  No 
diagnostic evaluation of the etiology of his 
thoracic arthritis was conducted.  Review of 
his service medical records shows that he had 
been treated for gonococcal urethritis in 
1966.  Current radiograms of his thoracic 
spine show typical changes of Reiters 
spondyloarthropathy that can occur after 
infections of gonococcal urethritis.  These 
findings are accompanied by asymmetrical 
sclerosis and ankylosis of the sacroiliac 
joints, also typical of Reiters arthritis.  It 
is highly probable that his lower back pain in 
service was due to sacroiliitis.  
It is, therefore, my opinion that the 
arthritis of [the veteran's] thoracic spine is 
not due to degenerative, hypertrophic 
osteoarthritis, but to Reiters 
spondyloarthropathy.  His lower back pain is 
due to sacroiliitis, also a manifestation of 
Reiters spondyloarthropathy.  He also has 
degenerative disc disease of the lumbar spine 
but is essentially asymptomatic from that 
condition which is of a level of severity that 
is typical in most men of his age.  [The 
veteran] also has degenerative disc disease of 
the cervical spine.  This condition appeared 
acutely with an injury in 1995, was documented 
by MRI and is currently asymptomatic.

It is less likely than not that [the 
veteran's] service-connected arthritis of the 
thoracic and lumbar spine either caused by or 
resulted in the permanent worsening of the 
degenerative disc disease of the cervical or 
lumbar spine.  It is also less likely than not 
that disc disease of the thoracic or lumbar 
spine is related to service.  

In a November 2002 rating decision the RO established 
separate ratings for the lumbar and thoracic spine disorders.  
A 10 percent evaluation was assigned for degenerative 
arthritis of the thoracic spine effective from October 1995 
under Diagnostic Codes 5003-5291.  A 10 percent evaluation 
was assigned for lumbosacral strain with degenerative 
arthritis effective from October 1995 under Diagnostic Codes 
5003-5292.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Veterans Appeals (since March 1, 
1999, the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC), in DeLuca v. Brown, 8 Vet. App. 202 
(1995) held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  

Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f) 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).

Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.

In the absence of limitation of motion, but with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted. A 10 percent 
rating is warranted when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Note following Diagnostic Code 5285, 38 
C.F.R. 4.71 (2002).

Limitation of motion of the dorsal spine warrants a zero 
percent rating if slight and a 10 percent rating if moderate 
or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.

A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

For disability arising from residuals of vertebral fracture, 
with cord involvement, bedridden or requiring long leg 
braces, a 100 percent disability rating is assigned. Without 
cord involvement or abnormal mobility requiring neck brace 
(jury mast), a 60 percent disability rating is assigned. In 
other cases, rating is in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. 4.71a, Diagnostic 
Code 5285 (2002).

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation.  Ankylosis of the lumbar spine at an 
unfavorable angle warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary matter: Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

In an August 2001 supplemental statement of the case, the RO 
noted the provisions of the VCAA and that the determination 
had been made under the new guidelines.  

In March 2002 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim and what information or 
evidence he needed to submit and what VA would do to assist 
him.  Again in June 2002 the RO notified the veteran of his 
rights in the VA claims process regarding his claim under 
VCAA.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has secured medical treatment records and requested a 
medical opinion.  

The veteran's representative contends that the criteria for 
Diagnostic Code 5293 for evaluation of intervertebral disc 
syndrome have been changed recently and therefore a new 
rating examination must be accomplished.  The Board notes, 
however, that the evidence does not show that degenerative 
disc disease is part of the service-connected disabilities of 
the lumbar and thoracic spines.  In fact, the probative, 
competent medical evidence of record has dissociated 
degenerative disc disease from the service-connected 
disabilities at issue on the basis of causality and 
aggravation.  The RO's rating actions of record show that 
degenerative disc disease is a nonservice-connected 
disability.  As evaluation is not warranted under Diagnostic 
Code 5293, there is no need for a new rating examination or 
for the veteran to be notified of the new criteria under this 
Diagnostic Code.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Increased evaluations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§ 4.1, 4.2, 4.41 (2002).  The history of lumbar 
spine and thoracic spine complaints has been reviewed and the 
functional impairment which can be attributed to pain or 
weakness has been taken into account.

The evidence shows that the veteran has suffered several 
additional post service back injuries.  In September 1991 he 
was in an accident in which he was ejected from a motor 
vehicle.  He also suffered two on-the-job back injuries in 
1995.  
Evidence relating to treatment for these injuries and to 
worker's compensation claims indicate that his pain began 
after the on-the-job injuries in May and September 1995.  
(See records regarding treatment by ACB, MD, for worker's 
compensation claim for on- the-job injuries in May and 
September 1995 and medical statement of September 1998 by the 
Chief of Physical Medicine and Rehab at the William Beaumont 
Army Medical Center.) 

Although the veteran has been found disabled by the SSA with 
date of onset on September 21, 1995 due to severe lumbar and 
cervical degenerative disc and joint disease, the medical 
records supporting the decision show that the primary 
disabilities on which the grant was made are nonservice-
connected disabilities.  

The records do not show that the veteran's service-connected 
degenerative arthritis either caused or aggravated the work-
related injuries.  In addition, the criteria used by SSA in 
making a determination differs from those shown in the 
regulations by which the Board is bound.  


Thoracic spine

The veteran has a 10 percent disability evaluation for 
degenerative arthritis of the thoracic spine under Diagnostic 
Codes 5003-5291.  A 10 percent evaluation is the maximum 
available for moderate or for severe limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  It is also 
the maximum schedular evaluation for arthritis of the dorsal 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moreover, the CAVC has held that consideration of functional 
loss due to pain, see 38 C.F.R. §§ 4.40, 4.45, 4.59, as the 
basis for a higher evaluation is not required when the 
current rating is the maximum disability rating available for 
limitation of motion under the Schedule.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Additionally, separate evaluations for arthritis and for 
limitation of dorsal motion are precluded.  Arthritis is 
rated based on limitation of motion; thus, separate 
evaluations would clearly violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board has, however, contemplated whether any other 
applicable diagnostic code provides a basis for higher 
evaluation for this disability.  In that regard the Board 
notes first that there is no competent evidence that the 
veteran's dorsal spine is ankylosed.  Thus, 38 C.F.R. § 
4.71a, Diagnostic Code 5288 is not for application.  The 
veteran's representative contends that the veteran should be 
afforded a compensable evaluation for the compression 
deformity of each vertebra regarding the thoracic spine under 
Diagnostic Code 5285.  However, there is no competent 
evidence that the veteran ever incurred a dorsal fracture, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5285, to warrant 
consideration of such diagnostic code.  

Although there is evidence of disc disease at the dorsal 
level, the competent and probative medical evidence does not 
link this to service.  Accordingly, as discussed in more 
detail earlier, evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not for consideration.

In short, the veteran's service-connected thoracic spine 
disability is manifested by limitation of motion and 
radiographic evidence of arthritis.  He is currently in 
receipt of the maximum schedular rating based on such 
manifestations and consideration of other various provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), does not reveal any basis 
to assign a higher schedular evaluation.


Lumbosacral strain with degenerative arthritis

The veteran has a 10 percent disability evaluation for 
lumbosacral strain with degenerative arthritis, currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5003-5292.  Diagnostic Code 5003 is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or group of minor joints involved, 
which in this case is Diagnostic Code 5292.  A 10 percent 
evaluation is based on slight limitation of motion.

Based on the July 2002 clinical findings regarding range of 
motion of the lumbar spine, the Board finds that overall the 
decreases in range of motion of the lumbar spine disability 
are indicative of moderate limitation of motion and warrant 
assignment of a 20 percent disability evaluation under 
Diagnostic Code 5292.  Other findings were that the veteran 
walked with a normal gait, walked well on his heels and toes, 
and had apparent tenderness to palpation over both sacroiliac 
joints.  Additional functional loss due to pain from his low 
back service-connected disability was not shown.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the CAVC in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher evaluation for 
the lumbar spine disability.  As there is no evidence that 
the veteran's lumbar spine is ankylosed, or has ever been 
fractured, 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5289 
are not for application.  There is medical evidence of disc 
disease of the lumbar spine, however, as the Board noted 
earlier, a medical opinion states that this is not related to 
the service-connected lumbar spine disability.  Therefore 
Diagnostic Code 5293 is not for application.

In regard to rating the disability under Diagnostic Code 
5295, the post-service medical evidence in this case does not 
show muscle spasm on extreme forward bending or unilateral 
loss of spine motion in a standing position, which are the 
criteria for the current 20 percent rating.  Although the 
July 2002 VA examination clinical findings showed less 
lateral bending on the left than the right, lateral flexion 
was not lost.  Additionally, the competent evidence does not 
show listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, narrowing of the joint space, or 
"marked" limitation of forward bending in a standing position 
or some of those manifestations along with abnormal mobility 
on forced motion.  Thus, the veteran's disability does not 
equate to severe lumbosacral strain and does not meet or more 
nearly approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.

The Board must consider whether the back disability warrants 
assignment of separate evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.  

In this case, the cited diagnostic codes all contemplate 
disability based, in part, on limitation of motion.  Thus, to 
assign separate evaluations would be to compensate the 
veteran more than once for his same symptoms of pain and 
motion limitation.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The evidence in this case fails to show that the veteran's 
thoracic and lumbar disabilities, either individually or 
together, now cause or have in the past caused marked 
interference with his employment, or that such have in the 
past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, competent medical records reflect 
that no surgical intervention is indicated and that the 
veteran has not been hospitalized due to the disabilities at 
issue. 

The record does not reflect any competent opinion that there 
is marked interference with employment due solely to his 
thoracic and lumbar spine disabilities.  What the veteran has 
not shown in this case is his disabilities at issue result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his thoracic and lumbar spine 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the thoracic spine is denied.

Entitlement to an increased evaluation of 20 percent 
evaluation for lumbosacral strain with degenerative arthritis 
is granted, subject to regulatory criteria applicable to 
payment of monetary awards. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

